219 S.W.3d 852 (2007)
Sandra June GREGORY, Appellant-Respondent,
v.
Harvey Joe GREGORY, Respondent-Appellant.
Nos. WD 66056, WD 66151.
Missouri Court of Appeals, Western District.
April 24, 2007.
Jeffrey S. Royer, Blue Springs, MO, for respondent/appellant.
John K. Allinder, Independence, MO, for appellant/respondent.
Before ULRICH, P.J., LOWENSTEIN and SMART, JJ.


*853 ORDER

PER CURIAM.
Wife appeals from judgment of dissolution contesting the calculation and amount of maintenance, child support, and award of attorneys' fees. Affirmed. Rule 84.16(b).